ORDER

PER CURIAM.
AND NOW, this 5th day of December, 2011, the Petition for Allowance of Appeal *1260is GRANTED. The issue, as stated by Petitioner, is:
Whether the test employed in United States v. Peterson, 233 F.3d 101 (1st Cir.2000), adopted by the Superior Court in this case, to be utilized when a criminal defendant seeks to testify after the close of evidence, is an unconstitutional burden on a citizen’s fundamental right to testify in his own defense?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.